                Case 2:19-cv-00635-TSZ Document 61 Filed 07/01/20 Page 1 of 2



 1

 2

 3

 4

 5                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 6                                    AT SEATTLE

 7
       JANE DOE, JOHN DOE, and H.S., by
       and through his guardian, individually
 8
       and on behalf of all others similarly
       situated,
 9
                              Plaintiffs,
10                                                      C19-635 TSZ
           v.
11                                                      MINUTE ORDER
       BHC FAIRFAX HOSPITAL, INC.
12     d/b/a FAIRFAX BEHAVIORAL
       HEALTH,
13
                              Defendant.
14

15        The following Minute Order is made by direction of the Court, the Honorable
     Thomas S. Zilly, United States District Judge:
16
             (1)    Plaintiffs’ motion, docket no. 41, for leave to amend is GRANTED, and
     plaintiffs shall electronically file their Second Amended Complaint within seven (7) days
17
     of the date of this Minute Order, provided that, in advance of such filing, plaintiffs revise
     their Second Amended Complaint to make clear that only Jane Doe 1, John Doe 1, and
18
     H.S. assert claims on behalf of a putative class. For example, the preamble should be
     revised to read: “All plaintiffs bring this action individually, and plaintiffs Jane Doe 1,
19
     John Doe 1, and H.S. bring a class action on behalf of all persons who were admitted to
     BHC Fairfax Hospital, Inc. d/b/a Fairfax Behavioral Health (“Fairfax”) between April 30,
20
     2016, and the date of class certification.” Similar changes should be made throughout the
     pleading, and particularly in Section V (Paragraphs 125-131) concerning the class
21
     allegations. Defendant’s responsive pleading or motion shall be due within twenty-one
     (21) days after the Second Amended Complaint is filed.
22

23

     MINUTE ORDER - 1
              Case 2:19-cv-00635-TSZ Document 61 Filed 07/01/20 Page 2 of 2



 1        (2)    Plaintiffs’ motion, docket no. 56, to partially extend the expert disclosure
   deadline is GRANTED, and the deadline for disclosure of damages expert testimony is
 2 EXTENDED to August 14, 2020. Any rebuttal expert evidence shall be due as set forth
   in Federal Rule of Civil Procedure 26(a)(2)(D)(ii).
 3
          (3)    Defendant’s response, docket no. 58, is treated as a cross-motion to extend
 4 additional deadlines, as to which plaintiffs have already replied, and is DEFERRED
   pending the Court’s ruling on the parties’ cross-motions concerning class certification.
 5
          (4)    In connection with the cross-motions concerning class certification, the
 6 Court will consider  the proposed class definition set forth in plaintiffs’ Second Amended
   Complaint. This proposed class definition has been addressed in the parties’ briefing,
 7 and the parties shall not submit any further materials regarding class certification unless
   requested by the Court.
 8          (5)    The Clerk is directed to send a copy of this Minute Order to all counsel of
     record.
 9
            Dated this 1st day of July, 2020.
10

11                                                    William M. McCool
                                                      Clerk
12
                                                      s/Karen Dews
13                                                    Deputy Clerk

14

15

16

17

18

19

20

21

22

23

     MINUTE ORDER - 2
